Natural Blue Resources, Inc. 146 West Plant Street, Suite 300 Winter Garden, Florida 34787 January 29, 2010 Via Edgar Filing as correspondence Securities and Exchange Commission Division of Corporation Finance Mail Stop Washington, DC 20549 Attention: Larry Spirgel Assistant Director Re: Natural Blue Resources, Inc. ( “we” or the “Company”) Form 10-K for the Fiscal Year Ended December 31, 2008 filed April 15, 2009, as amended April 17, 2009 and December 28, 2009 Forms 10-Q for the Quarterly Periods Ended March 31, 2009 and June 30, 2009 filed May 20, 2009 and August 19, 2009, as amended August 20, 2009 and December 28, 2009 Form 10-Q for the Quarterly Period Ended September 30, 2009 filed November 23, 2009 File No. 333-128060 Dear Mr.
